UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-7108




In Re:    MOHAMMAD ZINDADIL,

                                                      Petitioner.



                On Petition for Writ of Mandamus
                       (No. 1:01-cr-00190)


Submitted: September 26, 2006             Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mohammad Zindadil, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mohammad   Zindadil   petitions   for    a    writ   of   mandamus

seeking an order requiring the Government to file a Fed. R. Crim.

P. 35 motion.      We conclude that Zindadil is not entitled to

mandamus relief.       Mandamus relief is available only when the

petitioner has a clear right to the relief sought.                In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus is a drastic remedy and should only be used in

extraordinary circumstances.       Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   The party seeking mandamus relief must show that he has no

other means of obtaining the requested relief.                   Allied Chem.

Corp. v. Daiflon, Inc ., 449 U.S. 33, 35 (1980).

            The relief sought by Zindadil is not available by way of

mandamus.   Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                  - 2 -